Exhibit 10.3
EXECUTION VERSION
NOTICE, JOINDER AND AMENDMENT TO INTERCREDITOR AGREEMENT
     NOTICE, JOINDER AND AMENDMENT TO INTERCREDITOR AGREEMENT (this
“Agreement”), dated as of April 26, 2011, by and among EASTMAN KODAK COMPANY
(the “Company”), for itself and on behalf of the other Grantors, CITICORP USA,
INC., in its capacity as the Initial First Lien Representative (the “Initial
First Lien Representative”), THE BANK OF NEW YORK MELLON, in its capacity as
Second Lien Representative for and on behalf of the Second Lien Secured Parties,
and BANK OF AMERICA, N.A., in its capacity as successor First Lien
Representative (the “New First Lien Representative”).
     A. Reference is made to that certain Intercreditor Agreement, dated as of
March 5, 2010, among the Initial First Lien Representative, the Second Lien
Representative, the Company and the other Grantors (as amended, supplemented or
otherwise modified, the “Intercreditor Agreement”; capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Intercreditor Agreement).
     B. Pursuant to, and on the terms and conditions set forth in that certain
Second Amended and Restated Credit Agreement, dated as of April 26, 2011, among
the Company, the New First Lien Representative and the other parties thereto
(the “Credit Agreement”), Bank of America, N.A. has succeeded Citicorp USA, Inc.
as agent for the First Lien Secured Parties in respect of the Revolving Credit
Facility (as defined therein), including as the representative of the First Lien
Secured Parties under the Intercreditor Agreement (the “Agency Assumption”).
     C. The parties hereto desire to execute and deliver this Agreement to
evidence the joinder of the New First Lien Representative as a First Lien
Representative under the Intercreditor Agreement.
     D. The Company, for itself and on behalf of the other Grantors, desires to
amend certain provisions of the Intercreditor Agreement as set forth herein to
provide that so long as none of the Grantors are required under the First Lien
Documents to provide the First Lien Secured Parties with any lien on their real
property or fixtures to secure the First Lien Obligations, the provisions of
Section 2.04 are inapplicable and will not require such security for the First
Lien Obligations even if a grant of a Lien on such real property or fixtures is
given to secure the Second Lien Obligations, and the New First Lien
Representative (on behalf of the First Lien Secured Parties) and the Second Lien
Representative (on behalf of the Second Lien Secured Parties) are willing to
agree to such amendments on the terms and subject to the conditions set forth
herein.
     NOW, THEREFORE, for and in consideration of good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     SECTION 1. Notice. Pursuant to Section 6.01 of the Intercreditor Agreement,
Bank of America N.A. hereby gives notice to the Second Lien Representative that
Bank of American N.A. has succeeded Citicorp USA, Inc. as a First Lien
Representative.
     SECTION 2. Joinder. The parties hereto acknowledge and agree that, pursuant
to the Agency Assumption, the New First Lien Representative has become a First
Lien Representative under the Intercreditor Agreement, with the same force and
effect as if the New First Lien Representative had originally been named therein
as a First Lien Representative. The New First Lien Representative hereby agrees
to be bound by the terms of the Intercreditor Agreement as a First Lien
Representative and First Lien Secured Party thereunder. Each reference to the
“First Lien Representative” in the Intercreditor

 



--------------------------------------------------------------------------------



 



Agreement shall be deemed to include the New First Lien Representative as
successor to the Initial First Lien Representative.
     SECTION 3. Amendment. The New First Lien Representative, the Second Lien
Representative and the Company (for itself and on behalf of the other Grantors)
hereby agree that, so long as any asset of the Company or any other Grantor
constituting real property and fixtures is excluded as First Lien Collateral
pursuant to the First Lien Documents, such asset shall be excluded from the
operation of Section 2.04 of the Intercreditor Agreement.
     SECTION 4. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or in other electronic format shall be
as effective as delivery of a manually signed counterpart of this Agreement.
     SECTION 5. Reference to and Effect on the First Lien Documents and the
Second Lien Documents. (a) On and after the effectiveness of this Agreement,
each reference in the Intercreditor Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Intercreditor Agreement, and
each reference in any First Lien Document or any Second Lien Document to “the
Intercreditor Agreement”, “thereunder”, “thereof” or words of like import
referring to the Intercreditor Agreement, shall mean and be a reference to the
Intercreditor Agreement, as amended and modified by this Agreement.
     (b) The Intercreditor Agreement, as specifically amended and modified by
this Agreement, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any First Lien Secured Party, any Second Lien Secured Party, the
Initial First Lien Representative, the New First Lien Representative or the
Second Lien Representative under any of the First Lien Documents or any of the
Second Lien Documents, nor constitute a waiver of any provision of any of the
First Lien Documents or any of the Second Lien Documents.
     (d) This Agreement shall be a “Loan Document” (as defined in the Credit
Agreement) for all purposes of the Credit Agreement and the other First Lien
Documents.
     SECTION 6. Waiver, Modification, Etc. No amendment or modification of any
of the provisions of this Agreement shall be effective unless the same shall be
in writing and signed by the First Lien Representative, the Second Lien
Representative and, only if the rights or duties of any Grantor are directly
affected thereby, such Grantor.
     SECTION 7. Miscellaneous. Section and subsection headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     SECTION 8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BANK OF AMERICA, N.A., as New First Lien
Representative
      By:   /s/ Matthew T. O’Keefe         Name:   Matthew T. O’Keefe       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

           
THE BANK OF NEW YORK MELLON, as Second
Lien Representative for and on behalf of the Second Lien
Secured Parties
      By:   /s/ J. Christopher Howe         Name:   J. Christopher Howe       
Title:   Senior Associate   

 



--------------------------------------------------------------------------------



 



         

            EASTMAN KODAK COMPANY, for itself and on
behalf of the other Grantors
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

Acknowledged and agreed as of the date first above written:
CITICORP USA, INC., as Initial First Lien Representative

            By:   /s/ Shane V. Azzara         Name:   Shane V. Azzara       
Title:   Director     

 